OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




                                                stra~tiol~roquire
                                             3.nthe Edooational
                                                  " mnvertad Into




State EduoationalXnstbttitf~zia,
                              &n th& ielioring langua@n
              *provided ha Board of.~gerats~ehallbe authorlead ts
    iade suoh ohanges ani aubstitutlonsalthin the totals ror ealarles
    at3my be round m0.3s~ary, the $&al #&rnnot to exoecrd'the total
    amounts appropriatedfor suoh purpo~es.~
        ,Eolilorabl.s   Pomsr   B.   Rainoy,   Prmsidont~,Page 2


                        Substantiallyths same provisZon wan oarrled in ths 11
        riders to TV--Blr~al~Ap~roprl~tlons for Musational I+itutions by
        ths Fortpsoosad   an&,?erty-th%rdLsgislaturas.
              \        Zn 1935 the Regular Sssrfon, Forty-fourthLsgislatura,
        8. B. 36, In the rider providrd as tollowsr

                          "(a) Ful.'tS.msemployoos on twelve (13) months basis
               may reos$vs,~;not
                               aor@ than Two Hundred Fifty ()250&O) Dollars .for
               oormspondenoe  oourso and/or extension osntor teaohlng;and may
               not’be paid addltlonnlmono ?or timmor sohool tqaohlng, and Sull
               tinu &mployoea on a nlno (93 months basis may bs paid for oorros-
               pondsnos andior sxtenslon oanter tsaohlng or summsr.aohoolor other
               servloesdur%g the romainlng tmoo (3) month@ of the flsoal year,
               but may ~n&reqeivo more than Two H&ndrad Fifty  ()g5Q.OO)Dollars             ,,
               per annum ior oorraspondenoe oourse teaohlng during tha flsoal
    -          year and/or extension oentiorwork during the regulur nine (9)
               ~monthssasislon.Such eniployois aa are on a nine (9) months basis.
               of smployment,whoso,seriiois ars oontlnued in wimmer sohosl work,
               shall bo paid on a monthly,baslsnot to lxoeed the amount pald~
               for the ,s@meor $r~$l+r ~r~rvfoesduring th+long r+Mon next
?
               preoqg.,            ~' ",~
                                        .,
                         *Cb) : The Bear$ or Ro@ite        and/& thr ~BO~QI or the, rarfoue :
               ins$~tutlonsand’fqwml~i.~shtill~      not rairu thm sala~y~ig   any posi-
               ~tionto an,amount~largor~than       tbat itomhod   herein eroapt ,ri
               otharwlse~provldod~   foi boroln.     The Boards'of~Ragintsor Dlraotors ::
               wlthln thalr dlsoretion’Bnd      iot goed rea8011, may .paf, smallor salaries ~
               than those itsmltod hexMa; .Tho Qovoming Boards,ot eaoh of the
               ::~ovetal.institutions,   lithln forty-fiv4 (45) days Uter the dloso
               Of:,reh ri80d year 0r *he ~~bioneiru iliallit10 dth.tha Board or
               Co#%ol qnd Bovwnor~ae       ftemlesd sohsduls of salarlro pald~to all
               aaQLoyores.j.noludi.n&Sho~oia     a list of the ~napos&:a11 psrsons
               einp$oyodL av oi!+ah%t~::bp      suoh~instltutions;   whb,‘rrapaid for
               ssrvloss during tho:fia&I Fur a total in stoees of Onr Thousand
               (#l,QOO.OO)Dollars dut+oi:aayfunds from any souroo or of any
               ojmraotortmd~r the ootitrolof the governing boa&and the nsmo
               et tioh employee shall bq aoocmganied by ths totar of thr payments
               freg~any souroes,yde 49 s?id lmpleyoe at any t&me during the
               twslvr +nthrr of th;~fisoaZ year, whloh reports shall bo subjrot
               to publio lnspestion.~".,~
                        SUbstantiallythe same provisLone have been oarrled for-
        ward in the riders to the ~Blsnnlal AppropriationsCar Xdusational Instltutiw
        by all suoossdingleglslqtures,the ?oZty-fifth,Xerty-sixthand Farty-
        rove&h Legislatures and the stat. sduoationaliuatitutionehsva aon-
        tinusd to adjust empioym&nt to the mods of the various  departments     s+.%
        within suoh Institutions.
Honorable Homar P. Rainey; Prssldent, Page 3


               With rtisp=4of
                           to the payment of two or more psrsons,trom
a sp4olflo lt~sm0s appropriation,in Oplnl~n :O-l5S4of this department
It was h414 an foIl~wsr-~*,.       _,"..

              *We believe that this qu4stlonmust b4 answered In
    vl4wior the faots relatingto the propor discharge of the dutlas
    of your offloe and,also.ln via of the tinnor In whloh your
    orfio4 Baa been operatad fn the past. w4 b4114ve that It Is
    proper to pr4sum4 that the Lagislaturslntondod to permit your
    ortloe                In the most 4tflolentmanner possible,
           to.-bs~-oporat44
    within the llmltatlonsor the appropriationsmade, and that
    the Legislature had In mind th4,mannerin *hIoh your offloe
    had been operated in the past.
               . . .
              "In our opinion th4 appropriationquoted above, pro-
    viding for th4 hiring of auditors by your DepartBunt on a
    %'oasonalbaaIs,* psr&.ts the employmentend the~psymentof
    mom than on4 person under 4aoh of the lt4ms In said appro-
    priation, prov-idod,thatthe total amount paid under aaoh suoh
    appropriationlt4xdoes n?t oroeod the total stat44 therein;
    and iurtQe>+rovldrd that the amount paid to 4eoh peraon so
    employed -&hallnot 4xoerd the rat4 of payment stated in se14
    lt4.m.~In our opinion the L4glsleturelntanded%hat your offloe
    should be opFrat4d lwthe most 4f?lolsntmanner posslbl4within
    the llmltatlonsof thasppreprlatlonsmade for aaoh lt4m, and
    the Legislature had in mlnd,thr'mannorIn whloh your Department
    had bean oprratad ln tae past."

                Wlth respeot to stat4 .departmentsand boards, long
prior to 1937 without sproiflo~ leglslatlv4authorlzetion.andafter 1937
wlth sp4olflo authorizationby the Fortl4th, Rwtpflret,      Forty-seoond,
Forty-third,Forty-fourth,~a&$Forty~fifthLoglslatur4s subh dopartm4nts
and boards usid part-t~~em~loyeia.~Aots 40th Lig.;lst.C. S., ~~'306;
Aots 41st~Le(jr;3rd~C.S., p. 454; Aots.43nd LIg.;R. S.; p, 730; Aots
43rd-L4g.,~B.6. &5101~ Aotn Uth'Zeg., B. S., p. 11571 dote 45th
L4g., R, S., p. i&39. ~%suant to ohangas mad4 In the (IsneralDepartmental
AppropriationBill by the Forty-sixthLegislature,this d4pertm4nt in
Opinion O&JO6 ruled that part-the smploymsntby stat4 departments
and boards was not allowed 4xorpt where spsolf1oallyauthorlzod. In
1941, however, the Forty-seventhLeglslatur4 approved its forrmr polloy
and again ,authorizadthe 4mploymcant of part-tlmo eaaployeeain state
departaeentr and boards-
               Abs4nt ol4ar language lndlratinga oontrary 14gialative
Intent, w6 do not believe that th4 -fao$that the laglslaturefor on4
blennltu&~~adrbpted
                 a polloy wlth t4sp4ot to sta$e dopartm4atsand boards
oppos4d QYphrt-tlm4 employment shoul& be the basis for upsetting the
longsrs&ognierd~.andwall 4stabllehsdpraetloe of the state institutions
or bl~het~18knlng,
Ronorable Homor P. Ralney, President,Page 4          ,    _


              We   respeotfullyanswer your question In the affirmative,
                                           Yours   very   truly,
APPROVED SEPT. SO, 1941               ATTORNBY QENICRALOF TEXAS
/a/ Grover S4ll4rs
                                      BY
FIRST ASSISTANT                               /a/ Grover S4114rs
ATTOm    GNNERAL                                 First Aesletant
GS:VG
THIS OPINION CONSIDERED~ANDAFPROVED Ii LIMITED CONKERENCE